Michigan Territory, to wit,
The Jurors of the United States within and for the body of the Territory of Michigan, upon their Oath present, That Kiskacon, a Chipeway Indian man, commonly called the Chippeway Rogue, late of Saguinan in the Indian Country, in the Territory of Michigan, not having the fear of God before his Eyes, but being moved and seduced by the .Instigations of the Devil, On the Ninth day of March in the year of our Lord One Thousand Eight hundred and Two, (the said Saguinan, then and still being under the Sole and exclusive jurisdiction of the United States) with force and arms, at Saguinan aforesd then within the Indiana Territory but now in the Territory of Michigan aforesaid, in and upon one Antoine Loson, in the peace of God and the United States, then and there being, feloniously, wilfully and of his malice aforethought, did make an assault, and that the said Kiskacon, with a certain steel Knife of the value of fifty cents, which he the said Kiskacon, in his right hand then and there had and held, him the said Antoine Loson, in and upon the back part of the neck, near the shoulder of him the said Antoine Loson, feloniously, wilfully and of his malice aforethought, did hit strike and stab, and that the said Kiskacon did then and there give unto him the said Antoine, by such striking and stabing him the said Antoine with the Knife aforesaid, one mortal wound of the length of One Inch and of the depth of three Inches, in and upon the said back part of the neck of him the said Antoine, of which said mortal wound he the said Antoine then and there did languish and so languishing thereof died, to wit afterward, on the Eleventh day of March in the year of our Lord One Thousand eight hundred and Two, at Saguinan aforesaid in the aforesaid territory of *18Indiana, now Michigan aforesaid—So the Jurors aforesd upon their oath aforesaid, do say that the said Kiskacon, him the said Antoine, in manner and by means aforesaid, feloniously, wilfully and of his malice aforethought, did kill and murder, against the form of the statute of the United States, in such case made and provided and against their peace and Dignity—
Sol. Sibley
Atty for the United States
by Special app1 &c

[In the handwriting of Solomon Sibleyl